1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA
5
                                                 ***
6     DAVID M. SEMAS, et al.,                          Case No. 3:19-cv-00125-LRH-CBC

7                                       Plaintiffs,
8            v.
9
      CHEMETALL US, INC., et al.,
10
                                     Defendants.
11

12
      CHEMEON SURFACE TECHNOLOGY,                      Case No. 3:15-cv-00294-MMD-CBC
13    LLC,
                                                           REASSIGNMENT ORDER
14                                       Plaintiff,
15           v.
16
      METALAST INTERNATIONAL, INC., et
17    al.,

18                                   Defendants.
19

20          Before the court is a Notice of Related Cases (ECF No. 64 in the 2019 case and
21   ECF No. 482 in the 2015 case).
22          The presiding District Judges in these actions have determined that these actions
23   are related and that there is good cause to reassign them to one District Judge.
24   Reassignment of the two cases to one judge will promote judicial efficiency and will not
25   result in prejudice to the parties. The practice in this District has been to assign related
26   cases to the assigned judge and magistrate in the first filed case.
27

28
1          Good cause appearing, it is therefore ordered that Case No. 3:19-cv-00125-LRH-

2    CBC is reassigned to District Judge Miranda M. Du and Magistrate Judge Carla Baldwin

3    Carry, and all future pleadings must bear case number 3:19-cv-00125-MMD-CBC.

4          The Clerk of Court is directed to change the file and docket to reflect this

5    reassignment.

6

7          DATED this 5th day of March 2019.

8

9                                                  MIRANDA M. DU
                                                   UNITED STATES DISTRICT JUDGE
10

11

12         DATED this 5th day of March 2019.

13                                                 LARRY R. HICKS
                                                   UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
                                               2
